DETAILED ACTION
The communication is in response to the application received 03/20/2021, wherein claims 1-2 are pending and are examined as follow.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Objections
Claims 1 and 2 are objected to because of the following formalities:
In claim 1, line 12, the term “the a set of the video frames of the target” in line 12 should read “the set of the video frames of the target” (emphasis added). 
The limitation “the target” in line 2 of claim 1 should read “a target”. 
The limitation “the video frames of the target” (emphasis added) in line 7 of claim 1 should read “video frames of the target”

In claim 2, the term “toward the target” in line 2 should read “toward a target”.
The term “generae a plurality of 3D measurements” in line 3 of claim 2 should read "generate a plurality of 3D measurements” (emphasis added).
The limitations “the set of the video frames of the target” (emphasis added) in line 5 of claim 2 should read “a set of video frames of the target”
The limitations “the transformation parameters” in last line of claim 2 should read “transformation parameters”.
The limitation “the multi-frame least square optimization” (emphasis added) in line 15-16 of claim 2 should read “a multi-frame least square optimization”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites “determine, at each frame time, a plurality of Δz offsets between pre over-scan measurements and the line scan 3D measurements and post over-scan measurements and the line scan 3D measurements.” It is unclear if Δz offsets is between pre over-scan measurements and the line scan 3D measurements and between post over-scan measurements and the line scan 3D measurements or any other combination of the measurements since there are too many terms “and” being used between the different measurements. For purpose of examination, Examiner interpret the limitation to be a Δz offsets is between pre over-scan measurements and the line scan 3D measurements and between post over-scan measurements and the line scan 3D measurements.
Appropriate correction is required. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim 2 is rejected under pre-AIA  35 U.S.C. 102 (b) as being anticipated by Sebastian et al (U.S 2010/0271615 A1), hereinafter Sebastian.   
Regarding claim 2, Sebastian discloses a system for refining 3D images (Figure 1, [0026]: system 100), the system comprising: 
a lidar subsystem configured to direct at least two beams toward the target (Figure 1, [0027]: lidar subsystem 130 includes two or more lidar beam outputs 112 toward target 190), and generae a plurality of 3D measurements for a plurality of points on the target for each beam of the at least two beams ([0053]: five beams 112 of the lidar subsystem scan target 190 to obtain a three dimensional image of target 190, four of these beams each scan a portion of target 190);
a video subsystem configured to provide the set of the video frames of the target (Figure 1, [0027]; [0035]: the system 100 includes video subsystem 150 for capturing additional images 155 of target 190; [0034]: the video subsystem 150 includes a video camera which outputs images 155 as pixels at a particular resolution and frame rate); 
and a processor (Figure 1, [0027]: the system 100 includes a processing system 160) configured to: 
receive, from the lidar subsystem, the plurality of 3D measurements (Figure 1, [0036]: processing system 160 receives lidar outputs 116 from lidar subsystem 130 including beam; [0053]: five beams 112 of the lidar subsystem scan target 190 to obtain a three dimensional image of target 190, four of these beams each scan a portion of target 190. A fifth beam 112 perform overscan of target 190 for capturing multiple measurements of various points on target 190), 
receive, from the video subsystem, the set of the video frames of the target (Figure 1, [0036]: processing system 160 also receives images 155 from video subsystem 150), 
transform each of the set of video frames to a next frame time and a previous frame time to generate a set of transformed video frames (Figure 10, [0096]: a transformation matrix                         
                            
                                
                                    T
                                
                                
                                    i
                                    ,
                                    i
                                    +
                                    1
                                
                            
                        
                     may be determined to transform an expression of point cloud 930 at the                         
                            
                                
                                    i
                                
                                
                                    t
                                    h
                                
                            
                        
                      frame time to an expression of point cloud 930 at the                         
                            
                                
                                    (
                                    i
                                    +
                                    1
                                    )
                                
                                
                                    t
                                    h
                                
                            
                        
                     frame time; [0078]-[0079]: change of position is determined for each of at least two particular points or features in frames 155. Difference in position of a feature                         
                            
                                
                                    I
                                
                                
                                    A
                                
                            
                            (
                            T
                            )
                        
                     and                         
                            
                                
                                    I
                                
                                
                                    A
                                
                            
                            (
                            T
                            +
                            Δ
                            t
                            )
                        
                     and difference in time are used to estimate transformation parameters which are translational and angular velocity), 
compare a pixel intensity of the transformed video frames ([0034]: images 155 are outputted as pixels; [0117]: differences in pixels from consecutive images 155 may be computed), 
determine one or more video offsets between the transformed video frames (Figure 14, [0117]: differences in pixels from consecutive images 155 may be used to refine the trajectory of target 190. A series of new transformation matrices (referred to as                         
                            
                                
                                    T
                                
                                
                                    i
                                    ,
                                     
                                    i
                                    +
                                    1
                                
                                
                                     
                                     
                                     
                                     
                                     
                                     
                                     
                                     
                                     
                                    (
                                    3
                                    )
                                
                            
                        
                    ) are refinements of                         
                            
                                
                                    T
                                
                                
                                    i
                                    ,
                                     
                                    i
                                    +
                                    1
                                
                                
                                     
                                     
                                     
                                     
                                     
                                     
                                     
                                     
                                     
                                    (
                                    2
                                    )
                                
                            
                        
                      on the basis of the offsets, named Δ                        
                            
                                
                                    x
                                
                                
                                    i
                                    ,
                                    j
                                
                            
                        
                    , Δ                        
                            
                                
                                    y
                                
                                
                                    i
                                    ,
                                    j
                                
                            
                        
                    , Δ                        
                            
                                
                                    z
                                
                                
                                    i
                                    ,
                                    j
                                
                            
                        
                    , between image                         
                            
                                
                                    I
                                
                                
                                    i
                                
                            
                        
                     and an image                         
                            
                                
                                    I
                                
                                
                                    j
                                
                            
                        
                     are used.  The difference between an image                         
                            
                                
                                    I
                                
                                
                                    i
                                
                            
                        
                     and an image                         
                            
                                
                                    I
                                
                                
                                    j
                                
                            
                        
                     are estimated using the transformation matrix                        
                             
                            
                                
                                    T
                                
                                
                                    i
                                    ,
                                     
                                    j
                                
                                
                                     
                                     
                                     
                                     
                                    (
                                    2
                                    )
                                
                            
                        
                    ), and 
using the determined one or more offsets, determine corrections to the transformation parameters based on the multi-frame least square optimization ([0092]: timing adjustments to compensate for motion may be expressed as a transformation that accounts for motion of a point from a first time to a second time. When the measurements are expressed as vectors, this transformation may be expressed as transformation matrices; [0118]: the differences, i.e. correction, between the measurements may be expressed as offsets and input into least squares estimator 1510 which uses least squares estimation to refine the transform matrices; [0078]-[0079]: Difference in position of a feature and difference in time are used to estimate transformation parameters which are translational and angular velocity). 

Allowable Subject Matter
Claim 1 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Regarding independent claim 1, the most pertinent prior art of record to Sebastian et al (U.S 2010/0271615 A1) and Dimsdale et al (U.S 2004/0051711 A1) failed to specifically teach the invention as claimed. 
Sebastian discloses a system for refining 3D images (Figure 1, [0026]: system 100), the system comprising: a lidar subsystem configured to direct at least two beams toward the target (Figure 1, [0027]: lidar subsystem 130 includes two or more lidar beam outputs 112 toward target 190), generate a first set of line scan 3D measurements for a plurality of points on the target for a first beam of the at least two beams ([0053]: five beams 112 of the lidar subsystem scan target 190 to obtain a three dimensional image of target 190, four of these beams each scan a portion of target 190), and generate a second set of overscan 3D measurements for the plurality of points on the target for a second beam of the at least two beams ([0053]: a fifth beam 112 perform overscan of target 190 for capturing multiple measurements of various points on target 190); a video subsystem configured to provide a set of the video frames of the target (Figure 1, [0027]; [0035]: the system 100 includes video subsystem 150 for capturing additional images 155 of target 190); 
and a processor (Figure 1, [0027]: the system 100 includes a processing system 160) configured to: 	receive, from the lidar subsystem, the line scan 3D measurements and the set of overscan 3D measurements (Figure 1, [0036], [0053]: five beams 112 of the lidar subsystem scan target 190 to obtain a three dimensional image of target 190, four of these beams each scan a portion of target 190. A fifth beam 112 perform overscan of target 190 for capturing multiple measurements of various points on target 190), receive, from the video subsystem, the a set of the video frames of the target (Figure 1, [0036]: processing system 160 also receives images 155 from video subsystem 150), and adjust a plurality of transformation parameters based on a least square optimization ([0076]: a least square estimator may be used to provide estimate of transformation parameters such as angular velocity over a particular interval of time). 
Sebastian discloses determining the offsets between video images at consecutive time frames. Dimsdale discloses an integrated system for quickly and accurately imaging and modeling three-dimensional objects.
Sebastian and Dimsdale failed to teach the limitation: 
determine, at each frame time, a plurality of Δz offsets between pre over-scan measurements and the line scan 3D measurements and post over-scan measurements and the line scan 3D measurements 
as recited in claim 1. Therefore, the specific limitation above when in combination with all other elements in claim 1 distinguish the present invention from the prior arts.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kacyra et al (U.S 2005/0099637 A1) discloses integrated system for quickly and accurately imaging and modeling three-dimensional objects.
Dimsdale et al (U.S 2004/0051711 A1) discloses integrated system for quickly and accurately imaging and modeling three-dimensional objects.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHLEEN V NGUYEN whose telephone number is (571)270-0626.  The examiner can normally be reached on M-F 9:00am-6:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie Atala can be reached on 571-272-7384.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KATHLEEN V NGUYEN/Primary Examiner, Art Unit 2486